[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                        FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                              No. 05-14576                 MARCH 30, 2006
                          Non-Argument Calendar           THOMAS K. KAHN
                        ________________________              CLERK


                  D. C. Docket No. 04-00238-CR-T-17TBM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

REINALDO ROJAS HINESTROZA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (March 30, 2006)

Before DUBINA, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Reinaldo Rojas Hinestroza appeals his 135-month sentence for conspiracy to
possess with intent to distribute and possession with intent to distribute five

kilograms or more of cocaine on board a vessel subject to United States

jurisdiction, in violation of 46 U.S.C. app. §1903(a), (g), and (j). The sentence was

imposed after Hinestroza pled guilty to the indictment, and after a Presentence

Investigation Report reflected that he was arrested by the United States Coast

Guard on a fishing vessel carrying 4.6 tons of cocaine. Hinestroza was a member

of a crew of eight. On appeal, Hinestroza argues that he was a minor participant in

the crime, and, therefore, he should have been granted a minor-role reduction

pursuant to United States Sentencing Guidelines Manual § 3B1.2. He also argues

that, because of the minor role that he played in the offense, his base offense level

should have been capped at 30, pursuant to U.S.S.G. § 2D1.1(a)(3). He further

appears to argue that based on the factors set forth in 18 U.S.C. § 3553(a), the

district court erred by failing to depart downward from the guideline range. The

government responds that Hinestroza failed to raise these issues before the district

court and is therefore precluded from raising them on appeal; and even if he could,

they have no merit.

      A defendant who fails to object to the denial of a § 3B1.2 minor-role

reduction is precluded from raising the issue on appeal. See United States v.

Asseff, 917 F.2d 502, 506 n.4 (11th Cir. 1990) (per curiam). “The proponent of the



                                           2
downward adjustment . . . always bears the burden of proving a mitigating role in

the offense by a preponderance of the evidence.” United States v. DeVaron, 175

F.3d 930, 939 (11th Cir. 1999) (en banc).

      At the sentencing hearing, Hinestroza stated that “he is a very minor player,

a pawn in a very large game in his country . . . I believe that this Court can take it

into consideration in creating a reasonable sentence.” We find that this statement,

without more, is insufficient to raise the minor-role issue in the district court, and

therefore he is precluded from raising this issue on appeal. Even if this elliptic

argument preserves a § 3B1.2 issue for appeal, it is axiomatic that such a brief and

conclusory argument fails to meet his burden required by DeVaron.

      Additionally, Hinestroza fails to argue in his initial brief that his sentence is

unreasonable under Booker, and therefore we deem the issue abandoned. See

United States v. Britt, 437 F.3d 1103, 1105 (11th Cir. 2006) (per curiam) (holding

that we need not address issues not raised in an initial brief).

      To the extent that Hinestroza is appealing the district court’s refusal to

sentence him below the guidelines range, we lack jurisdiction over such an appeal.

18 U.S.C. § 3742(a) and (f); United States v. Wright, 895 F.2d 718, 719-20 (11th

Cir. 1990) (per curiam) (this Court may not review a sentence within the correctly

determined guidelines range “unless the sentence was imposed in violation of law,



                                            3
was based on a misapplication of the guidelines, or was plainly unreasonable and

imposed for an offense for which there was no applicable guideline.”).

      Accordingly, we affirm Hinestroza’s sentence.

      AFFIRMED.




                                         4